Citation Nr: 0812813	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-24 478	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for residuals of 
compound fracture of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from November 28, 1966 to 
February 3, 1967. 

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

A February 2007 Board decision denied service connection for 
residuals of pulled muscle of the left thigh.  That decision 
granted an application to reopen the claim for service 
connection for residuals of compound fracture of the right 
leg and that issue and a claim for service connection for 
hypertension were remanded for further development.  The case 
has now been returned for appellate consideration.  

It appears that the veteran is claiming entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  This matter is 
referred to the RO for initial consideration.  


FINDINGS OF FACT

1.  Hypertension is not clinically shown until after active 
service.  

2.  The service entrance examination revealed residual 
scarring from a preservice right femoral fracture.  

3.  During service the veteran was treated for acute right 
lower extremity symptoms.  

4.  Examination at service discharge revealed no increase in 
service of any right lower extremity disability.  

5.  The pre-existing residuals of a right femoral fracture 
did not undergo a permanent increase in severity during 
active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Pre-existing residuals of a right femoral fracture were 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letters, dated in January 
2003, August 2004, December 2004, and May 2005.  The veteran 
was notified of the evidence needed to substantiate a claim 
of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

By RO letters of March 2006 and September 2006 the veteran 
was informed of the laws and regulations governing the degree 
of disability and the effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that the degree of disability assignable and the effective-
date provision was provided after the initial adjudication, 
the timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claims as he had the 
opportunity to submit additional argument and evidence and 
the claims were readjudicated after the content-complying 
VCAA notice.  As the timing error did not affect the 
essential fairness of the adjudication of the claims, the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Moreover, if a service connection claim is denied, the rating 
and effective date matters are moot but if granted this 
matter would be initially addressed by the RO.  The same is 
true with respect to the assignment of any disability rating 
following a grant of service connection.  Also, after VCAA 
notice is given as to an original service connection claim, 
further VCAA notice of "downstream" issues, e.g., an 
initial rating or effective date, is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran and his spouse testified at hearings.  A personal 
hearing was conducted at the RO in November 2004 and they 
testified at a videoconference before the BVA in October 
2006.   

The RO has obtained the veteran's service medical records and 
VA treatment records.  The veteran has submitted private 
medical treatment records.  He has stated that private 
clinical records of treatment in his early postservice years 
are unavailable.  He has not identified any additionally 
available evidence for consideration in his appeal.  

More recently, the veteran has questioned whether records of 
his claim for Social Security Administration benefits are on 
file.  In fact, these are on file, having been mailed by the 
Social Security Administration to VA in January 2006.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claims for service connection.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Showing a chronic 
disease in service requires sufficient (1) combination of 
manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time.  If not 
established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Certain conditions, such as hypertension and arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service for those 
veterans that served 90 days or more of during a period of 
war or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006). 

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide 
that a veteran is presumed to be in sound condition at 
service entrance except for defects found on the service 
entrance examination or where clear and unmistakable evidence 
demonstrates that disease or injury existed before service 
entrance and was not aggravated during service.  Wagner v 
Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).  When a 
preexisting condition is noted at service entrance, the 
presumption of soundness is not applicable and the claim is 
not for direct service incurrence, but for service-connected 
aggravation.  Wagner, Id. at 1096.  

Even in a claim for service connection based on aggravation 
of a preexisting disability, all three elements for service 
connection must be shown.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004); see also Maxson v. West, 12 
Vet. App. 453, 460 (1999) (noting that presumption of 
aggravation "applies only to Caluza element 2" (incurrence or 
aggravation during service)), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Miller v. West, 11 Vet. 
App. 345, 348 (1998) (reversing Board finding that 
presumption of soundness had been rebutted and remanding to 
determine whether the veteran currently had the same 
condition that led to service discharge).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Federal Circuit, in Wagner, also noted that "[o]n the 
other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under [38 U.S.C.A.] section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417."  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2007).  

Hypertension

Service medical records include an October 1966 pre-induction 
medical examination report documents "sitting" blood pressure 
reading of 128/76.  The January 1967 separation medical 
examination report documents "sitting" blood pressure reading 
of 124/92. 

In October 2006, the veteran testified that, during his 
hospitalization in service (at Fort Jackson), a nurse told 
him he had "essential hypertension" and he was given a single 
dose of hypertension medication.  Also, blood pressure 
readings taken at a private medical facility (the records 
from which are not available), around six months after 
discharge from active duty, reportedly were deemed indicative 
of "essential hypertension."  

On VA examination in 1969 the veteran's blood pressure was 
110/70.  Private clinical records show that in December 2002 
the veteran was taking medication to control his blood 
pressure.  VA outpatient treatment records show that in 2003 
the veteran was prescribed medication for hypertension.  

In July 2003, Dr. Gray, a private physician (who the veteran 
reported had treated him since 1990) said that at induction 
the veteran was noted to have had normal blood pressure but 
at service discharge his blood pressure was elevated.  He had 
been seen for treatment of his blood pressure since the 
initial diagnosis.  It was clear that his high blood pressure 
began during his military career, and this was well 
documented in his service records.  

VA outpatient treatment records show that in April 2005 the 
veteran had possibly had a "small CVA." 

On VA examination in October 2007 it was noted that there was 
no clinical records confirming the veteran's history of 
having been treated for hypertension about six months after 
service discharge.  The veteran's wife testified that he had 
been on blood pressure medication since she had known him, 
since about 1982, but medical records from Dr. Gray's office 
were only billing statements and did not list blood pressure 
readings or list medications.  He had an elevated blood 
pressure reading of 159/92 in 1997, which was a hypertensive 
reading but there was nothing before that other than the 
veteran's testimony.  He had had a cerebrovascular accident 
in 2005.  It was concluded that the time of onset of the 
veteran's hypertension was uncertain based on the available 
data.  

Analysis

Initially, the Board notes that the veteran had active 
service for substantially less than 90 days.  So, the 
presumption provisions of service connection for certain 
chronic disabilities, such as hypertension, that manifest to 
a compensable degree within one year after active service are 
not applicable in this case.  

The only competent medical opinions addressing the onset of 
the veteran's hypertension are the statements of Dr. Gray and 
the VA medical opinion obtained in October 2007.  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another if there are 
adequate reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, or based on an examination of limited scope, 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Dr. Gray stated that it was clear that the veteran's 
hypertension began during active service.  However, this is 
contradicted by the VA opinion in October 2007.  The service 
medical records reflect only one elevated diastolic blood 
pressure reading during active service.  

However, Note 1 to 38 C.F.R. § 4.104, Diagnostic Code 7101 
states that: 

Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on 
at least three different days.  For purposes of this 
section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 
160mm. or greater with a diastolic blood pressure of 
less than 90mm.  

Although Dr. Gray stated that the veteran had been treated 
for hypertension since the initial diagnosis, Dr. Gray did 
not state when the initial diagnosis was made.  To the extent 
that the two statements by Dr. Gray are linked, i.e., that 
the veteran was treated for hypertension since the initial 
diagnosis and it was clear that it began during active 
service, it appears that this is predicated upon the 
veteran's history of having been allegedly treated for 
hypertension within about six months after service.  

As to this, the Board acknowledges the veteran's statements 
that medical records shortly after service which would 
confirm treatment for hypertension are no longer available.  
On the other hand, the veteran was treated many times after 
service and on a number of those occasions extensive personal 
medical histories were recorded.  Yet, no such medical 
history related any past diagnosis or treatment for 
hypertension.  

In other words, the opinion of Dr. Gray is apparently 
predicated upon a medical history related by the veteran 
which is not only not corroborated by contemporaneous 
clinical records, but also not corroborated by medical 
histories records for a time extending many years after 
active service and when it would be expected that a relevant 
history of hypertension, which could have an impact on 
treatment for almost any disability after service, was not 
recorded.  In fact, no history of the veteran's having had 
hypertension is reported until after it was first treated in 
2002.  

The Board finds that the VA opinion in 2007 that it would be 
purely speculative to date the onset of hypertension to any 
time prior to the evidence establishing the veteran's 
treatment for that disorder, which in this case is in 2002, 
has greater probative value than the opinion Dr. Gray.  In 
this regard, the VA opinion was based on a review of all 
medical records associated with the veteran's claims file, a 
fact not reflected in Dr. Gray's opinion.  As such the Board 
finds that the weight of the medical evidence is against the 
veteran's claim.  Accordingly, service connection for 
hypertension is not warranted.  

Right Leg Fracture Residuals

An October 1966 pre-induction examination found that the 
veteran had large, well-healed scars of the anterior aspect 
of the right thigh and the posterior aspect of the right calf 
from an auto accident in 1955 without deformity or limitation 
of motion.  There was also good strength but the right calf 
was smaller than the left calf.  In an adjunct medical 
history questionnaire it was reported that he had had a 
compound fracture of the right thigh which was now 
asymptomatic and without deformity.  

The veteran was seen in December 1966 at a Fort Jackson 
medical facility for a complaint of "twisted" and "painful" 
left thigh muscles and pubic area.  He also claimed to have 
pain in his right thigh, as well as cramps and numbness.  He 
had a history of a right femoral fracture when he was 10 
years old.  

A December 1966 right femoral X-ray revealed a bony exostosis 
along the superior portion of the right femur, probably in 
the site of the prior fracture, with some overgrowth of the 
healing.  There was also a small amount of periosteal 
reaction, noted laterally or in the mid-shaft.  The site of 
the fracture was apparently at the superior portion of the 
tibia which was not entirely included in the X-ray.  The 
findings of some periosteal reaction, 9 years after the 
original trauma, was unusual, and perhaps a repeated 
examination including the superior portion of the femur and 
hip, along with further examination  of the mid-shaft were 
indicated.  However, it does not appear that further X-rays 
were taken.  

In January 1967 it was noted that the veteran had been placed 
in a hospital for an upper respiratory infection.  He also 
had pain and cramping in his right lower extremity.  

A January 1967 hospital report reflects that over the years 
the veteran had done reasonable well with respect to his 
preservice compound right femoral fracture, except for 
episodes of pain in the area of the right thigh.  Since he 
had been in the Army, the pain and discomfort in the right 
lower extremity had become greater.  He reported that his 
right leg was weaker than the left leg.  On physical 
examination flexion and internal as well as external rotation 
of the right hip were accompanied by pain.  There was 
extensive scar formation over the anteromedial aspect of the 
right thigh, involving also the popliteal fossa.  His course 
during hospitalization was that he received no treatment and 
his condition remained the same.  He was not considered 
physically qualified for enlistment into service because of 
extensive, deep, adherent scars of the right thigh.  He was 
fit for retention but elected separation and was presented to 
a Medical Board. 

The discharge diagnoses, as also reflected on the Report of 
Medical Board Proceedings, were extensive cicatrix of the 
anteromedial aspect of the right thigh and popliteal fossa, 
resulting from compound right femoral fracture at age 10; and 
restriction of range of motion of the right hip from old 
compound right femoral fracture and cicatrix formation.  

The Report of Medical Board Proceedings also reflects, in a 
brief summary, that the veteran had right thigh scars and 
limitation of motion of the right hip from an auto accident 
at age 10, and that he was to be separated from service for a 
condition existing prior to service.  

On VA examination in 1969 X-rays revealed a bony protuberance 
at the site of an old completely united fracture of the 
proximal portion of the right femoral shaft with slight 
residual bowing of the femoral shaft at the fracture site but 
no other bone or joint abnormality.  

Post-service private clinical records show that in September 
1994 the veteran strained his right thigh.  Since his 
childhood femoral fracture he had had only some mild 
intermittent symptoms involving his right thigh.  X-rays 
revealed a prominent spur at the anterolateral aspect of the 
mid-femoral shaft which was apparently related to the prior 
childhood injury and was not an acute finding.  The femur was 
well-aligned overall without particular deformity.  The 
impression was that it was likely that the spur on the 
femoral shaft might be contributing to some aggravation of 
his overlying soft tissue injury.  In September 1995 he 
complained of problems with his left knee and right thigh.  
He had had several recent minor injuries which seemed to 
exacerbate his problems.  

Private clinical records show that August 2002 the veteran 
had a visual defect of the anterior right thigh form a 
childhood injury.  Palpation of the right thigh revealed some 
mild discomfort.  

In a July 2002 Disability Report a private physician reported 
that the veteran had first been seen in February 1994 and was 
last seen in July 1998 for aggravation of prior knee and 
right leg injury.  

In July 2003, Dr. Gray, a private physician (who the veteran 
reported had treated him since 1990) said that the veteran 
sustained a compound femoral fracture in 1955.  He was 
accepted into the military and sustained a recurrent injury 
to the right femur during service.  His present disability, 
related to his "left" leg complaint, was as likely as not 
related to his injury which was made worse during service.  
This disability was well documented in his service records, 
which showed initial injury and disease while in the 
military.  

VA outpatient treatment records show that in 2004 the veteran 
was seen for a torn meniscus of the left knee.  

On VA examination in October 2007 it was stated that it was 
not possible to determine what the veteran's strength was in 
his right lower extremity immediately prior to his CVA but he 
seemed to get along well, working for many years in mental 
health counseling until the late 1998 range when his right 
thigh, calf, and knee did not permit him to continue either 
with physical or sedentary employment.  The residuals of the 
preservice fracture appeared to have reacted to the extra 
stress of basic training but quieted down with six days of 
bed rest.  Specifically, the veteran did report increased 
pain and some swelling of the right calf and thigh during the 
early phase of basic training and he reported a fall in 
January 1967 that seemed to have revealed a small area of 
right femoral and proximal tibial periosteal reaction that 
was as likely as not caused by the extra physical stress of 
basic training and the January 1967 fall.  It appeared that 
this periosteal reaction was quite short lived and resolved 
after six days of bed rest and compresses.  Since he worked 
for many years after service in non-physical occupations, it 
seemed less likely as not that the current right leg status 
had been affected beyond the natural course of the original 
bone injury in 1955 by several months of basic training and a 
mild bone bruise from the January 1967 fall.  

Analysis

As for the claim for service connection of the right leg 
fracture, the veteran contends that, during his pre-teen 
years, he suffered a compound fracture injury to the right 
femur, and that the residuals of that injury became 
chronically aggravated during approximately a two-month 
active duty period.  The veteran concedes that he did have a 
pre-existing condition due to right femur fracture injury; he 
does not contend that he entered active duty with absolutely 
no right leg problem and that such problem initially became 
manifested after commencing active duty.  In fact, residuals 
of the preservice injury were found at the time of 
examination at service entrance.  

Since residuals of a right femoral fracture pre-existed the 
veteran's entrance into active service, the presumption of 
soundness is not applicable and the only remaining question 
is whether the pre-existing right femoral fracture residuals 
were aggravated, i.e., underwent a permanent increase during 
active service.  As to this, the severity of the right 
femoral fracture residuals which is currently shown does not, 
by itself, establish that there was an increase in the 
disability during active service, i.e., inservice 
aggravation.  

Here again, the only competent medical evidence addressing 
this question of inservice aggravation are the statements of 
Dr. Gray and the VA medical opinion obtained in October 2007.  

Dr. Gray's opinion, in essence, amounts to no more than a 
conclusion that there was aggravation of the veteran's pre-
existing disability of the right lower extremity.  On the 
other hand, the 2007 VA opinion carefully reviewed the record 
to determine whether any increase during active service 
constituted a permanent increase in disability, and concluded 
that there was none.  

In this regard, the Board notes that although the veteran had 
indicated that he underwent extensive hospitalization during 
service for his right lower extremity symptoms, the service 
medical records show that he was initially hospitalized not 
for symptoms of the right lower extremity but for an upper 
respiratory infection.  

Moreover, although the veteran was discharged from service 
because of his right lower extremity symptoms, he was 
actually given a choice to remain on active duty, as opposed 
to being discharged from service and chose to be discharged.  

It was not until a re-injury in 1994, years after active 
service, that the record shows that the veteran again 
complained of symptoms relating to his right lower extremity.  
Also, the earliest recorded postservice clinical histories 
indicate that the veteran had episodically or intermittently 
had right lower extremity ever since the initial childhood 
injury and do not reflect that he had had such symptoms only 
since military service or had had in increase in such 
symptoms since military service.  

Accordingly, the Board gives greater probative value to the 
VA medical opinion of 2007 that the symptoms during military 
service resolved and the disability underwent no permanent 
increase in severity during active service.  Accordingly, 
service connection for residuals of compound fracture of the 
right leg is not warranted. 


ORDER

Service connection for hypertension is denied. 

Service connection for residuals of compound fracture of the 
right leg is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


